Case 1:19-cv-05667-AMD-RML Document 35 Filed 05/12/21 Page 1 of 2 PageID #: 380




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 CHENG GUO, Individually and on Behalf of All                Case 1:19-cv-05667-AMD-RML
 Others Similarly Situated,
                                                             Class Action
                               Plaintiff,
                                                             Hon. Ann M. Donnelly
         v.

 RUHNN HOLDING LIMITED, MIN FENG, LEI
 SUN, CHAO SHEN, ZHENBO CHI, KE CHENG,
 SHEK YUEN TING, FENGCHUN JIN,
 SHANGZHENLI, ZHENXING SHAO, PEN HUNG
 TUNG, JUNHONG QI, XIAOCAO XU,
 CITIGROUP GLOBAL MARKETS INC., UBS
 SECURITIES LLC, and TOP CAPITAL PARTNERS
 LIMITED,

                               Defendants.



                  STIPULATION OF DISMISSAL WITHOUT PREJUDICE
        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Weiming Zhou and Defendants

 Ruhnn Holding Limited, Xiaocao Xu, Citigroup Global Markets Inc. and UBS Securities LLC

 (“Defendants”) hereby stipulate and agree to dismiss this action without prejudice, with each side

 to bear its own costs.

  By: /s/ Gregory Nespole                          By: /s/ George S. Wang
  Gregory Nespole, Esq.                            George S. Wang
  LEVI & KORSINSKY, LLP                            Bryan Jin
  55 Broadway, 10th Floor                          Eamonn W. Campbell
  New York, NY 10006                               Stephanie L. Hon
  Telephone: (212) 363-7500                        SIMPSON THACHER & BARTLETT LLP
  Facsimile: (212) 363-7171                        425 Lexington Ave
  gnespole@zlk.com                                 New York, NY 10017
                                                   Telephone: (212) 455-2000
  Lead Counsel for the Class                       Facsimile: (212) 455-2502
                                                   gwang@stblaw.com
Case 1:19-cv-05667-AMD-RML Document 35 Filed 05/12/21 Page 2 of 2 PageID #: 381




                                        Attorneys for Ruhnn Holding Limited and
                                        Xiaocao Xu

                                        By: /s/ Scott D. Musoff
                                        Jay B. Kasner
                                        Scott D. Musoff
                                        Mollie M. Kornreich
                                        SKADDEN, ARPS, SLATE, MEAGHER &
                                        FLOM LLP
                                        One Manhattan West
                                        New York, NY 10001
                                        Telephone: (212) 735-3000
                                        Facsimile: (212) 735-2000
                                        jay.kasner@skadden.com
                                        scott.musoff@skadden.com
                                        mollie.kornreich@skadden.com

                                        Attorneys for Citigroup Global Markets Inc.
                                        and UBS Securities LLC
